COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-09-213-CV
 
 
SHEZAD MALIK                                                                   APPELLANT
 
                                                   V.
 
THOMAS SLONE AND                                                           APPELLEES
MICHAEL MEYER
 
                                              ------------
 
            FROM THE 96TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------




Appellant Shezad Malik attempts to appeal from
the trial court=s May 22, 2009 interlocutory
order, which granted the Appellees= motion
to disqualify him.  On July 24, 2009, we
sent Malik a letter stating our concern that we may have no jurisdiction over
this appeal because the order does not appear to be a final appealable order or
judgment, nor does it appear to be an appealable interlocutory order.  See
Tex. Civ. Prac. & Rem. Code Ann. '
51.014(a) (Vernon 2008) (listing
appealable interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only
from a final judgment).  We indicated
that this court would dismiss this appeal if we did not receive a response
showing grounds for continuing the appeal by August 3, 2009.  Malik filed a timely response, acknowledging
that there is no interlocutory appeal available from the May 22, 2009
interlocutory order disposing of the disqualification motion.
Accordingly, because the order is neither a final
judgment nor an appealable interlocutory order, we dismiss this appeal for want
of jurisdiction.[2]  See Tex. R. App. P. 42.3(a), 43.2(f).
 
SUE
WALKER
JUSTICE
 
PANEL: WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  August 20, 2009
 




[1]See Tex. R. App. P. 47.4.


[2]Malik, in his response,
requests a writ of mandamus.  Because his
response does not comply with the requisites for a petition for writ of
mandamus, we have sent a noncompliance letter. 
Should Malik file a compliant petition for writ of mandamus, that
petition will be filed in a separate cause number.  This opinion addresses and finally disposes
of the interlocutory appeal only.